EXHIBIT 10.1

Tower Bancorp, Inc.

CEO INCENTIVE PLAN

2010

Eligible Executive: CEO - Samuel

Plan Features: 100% Holding Company Performance

Award Date: February, 2011

Total incentive bonus opportunity is 10% of base pay earnings at threshold, 30%
of base pay earnings at target and 40% of base pay earnings at maximum.

Holding Company Operating Earnings Per Share (50%)

 

 

•    For the year ending December 31, 2010

 

•    Operating Earnings are defined as GAAP net income less merger expense and

        other non-recurring items as publicly reported.

 

Target $1.60

  

Bonus % (of base pay)

Threshold > 85%

   Up to 5%

Target >100%

   Up to 15%

Optimum >110%

   Up to 20%

Asset Quality (30%)

 

Non-Performing Assets/Total Assets

(as measured at the month-end prior to the month in which the effective

date of the merger with First Chester County Corporation occurs)

  

Bonus % (of base pay)

Threshold: >150 bp

   Up to 3%

Target: 149-101 bp

   Up to 9%

Optimum: <100 bp

   Up to 12%

Asset Quality (20%)

 

Reduce Non-Performing Assets/Total Assets

(as measured from the beginning of the month  following the month
in which the effective date of the merger with First Chester County
Corporation occurs through 12/31/2010)

  

Bonus % (of base pay)

Threshold: Maintain at legal acquisition month-end level

   Up to 2%

Target: Reduction of 5%

   Up to 6%

Optimum: Reduction of 10%

   Up to 8%

Qualifiers:

 

  •  

Must achieve satisfactory rating on all regulatory exams.

 

  •  

Executive must be employed on the date of payout.

 

  •  

Executive must achieve a rating of “Good” (3) or higher performance level.

*This plan may be altered, modified, or terminated at any time and without
notice.